DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s submission of a preliminary amendment on January 24, 2020 is acknowledged. Claims 22-39 are pending and the subject of this Office action on the merits.

Information Disclosure Statement 
3.	Reference A29 on the Information Disclosure Statement filed on January 24, 2020 has not been considered because the copy required by 37 CFR 1.98(a)(2) has not been provided either in the instant application or prior-filed Application Serial No. 15/024,167, which contains the other cited foreign and non-patent literature references. 
	Reference A20 has been lined though as it is a duplicate of citation A14.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Applicant is also advised that all of the information considered in parent Application Serial No. 15/024,167 has been considered in examination of the instant application in accordance with the guidance set forth in MPEP 609.02 II.A.2.
Application Data Sheet
4.	The Application Data Sheet (ADS) is objected to because the filing or 371(c) date for prior-filed Application Serial No. 15/024,167 is incorrect. The ADS states that this date is September 22, 2014, but the correct date is March 23, 2016. See the filing receipt dated May 4, 2016 in the ‘167 application. As discussed in MPEP 211.03, correcting this issue does not require a petition under 37 CFR 1.78 and its associated fee. 

Specification
5.	The abstract is objected to because it recites “Discloses” in line 1 for “Disclosed”. As well, “Staphylococcus aureus,” “mecA,” “mecC,” and “S. aureus” should be italicized.
	The substitute specification filed on January 24, 2020 has been entered. The substitute specification is objected to because the continuity information in the first paragraph should be updated to state that the prior-filed ‘167 application has issued as U.S. Patent No. 10,385,408.
	As well, the substitute specification is objected to for failing to provide support for “a second primer comprising SEQ ID NO: 2” as recited in claims 23 and 31. This subject matter finds support in original claim 17, for example, but as discussed in MPEP 2163.06 III, the specification should be amended to provide support for this subject matter. As noted in this section of the MPEP, such a specification amendment would not introduce new matter.

Claim Objections
6.	Claim 22 is objected to because “aureus specific” in line 2 of step (d) should be hyphenated.

Claim 23 is objected to because the claim contains a typographical error in line 1 where “wherein one wherein” is recited.
	Claim 31 is objected to because the claim contains a typographical error in line 1 where “comprises of” is recited.
	Claim 39 is objected to because each instance of “S. aureus” should be italicized.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant’s remarks accompanying the preliminary amendment do not identify particular portions of the original disclosure that provide support for the subject matter of the new claims.
Claims 22 and 30, which are independent claims, are drawn to a real-time multiplexed PCR method for amplifying the following three target nucleic acids: (i) a segment of a nucleic acid specific for Staphylococcus aureus, (ii) a segment of a target mecC nucleic acid, and (iii) a segment of a target mecA nucleic acid. Each of these three target nucleic acids is amplified using a different primer pair. The last clause in each of claims 22 and 30 recites “wherein the second primer pair comprises a first primer comprising SEQ ID NO: 4 and/or a second primer comprising SEQ ID NO: 6.” Claims 24 and , which depend from claims 22 and 30, respectively, also use “comprising” language to describe the second primer pair by reciting “wherein the second primer pair comprises a first primer comprising SEQ ID NO: 4 and a second primer comprising SEQ ID NO: 6.”
The original disclosure has been reviewed, but support was not found for a second primer pair comprising a first primer comprising SEQ ID NO: 4 and/or a second primer comprising SEQ ID NO: 6 as recited in claims 22 and 30. The original disclosure only provides support for a second primer pair consisting of a first primer comprising SEQ ID NO: 4 and/or a second primer comprising SEQ ID NO: 6 (see pages 4 and 21 of the specification). Accordingly, new claims 22 and 30 contain new matter. Claims 24 and 32 also contain new matter for the same reason (i.e., they also recite open “comprising” language to describe the second primer pair). 
Claims 23, 25-29, 31, and 33-39 also contain new matter by way of their dependency on claim 22 or claim 30.

Claims 25 and 33 contain new matter for an additional reason. These claims depend from claims 22 and 30, respectively, and recite “wherein the third primer pair comprises a first primer comprising SEQ ID NO: 7 and a second primer comprising SEQ ID NO: 9.” As with claims 22 and 30, the original disclosure only provides support for a third primer pair consisting of a first primer comprising SEQ ID NO: 7 and/or a second primer comprising SEQ ID NO: 9 (Specification at pages 4 and 21). Thus, claims 25 and 33 present an additional new matter issue.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
consists of a first primer comprising SEQ ID NO: 7 and/or a second primer comprising SEQ ID NO: 9.” This recitation appears in the last clause of each claim. The “consists of…and/or” language in bold above causes the claims to be indefinite because it contradicts the term “third primer pair” by encompassing a primer pair that contains only one primer (i.e., a primer comprising SEQ ID NO: 7 or a primer comprising SEQ ID NO: 9). A primer pair is generally understood by ordinary artisans to contain two primers, and this interpretation is supported by the definition of “primer pair” on page 9 of the specification. Therefore, use of “and/or” in combination with “consists of” in the above portion of claims 22 and 30 causes the claims to encompass a primer pair that contains only one primer, which contradicts the plain meaning of “primer pair” as well as the explicit definition of the term on page 9 of the specification.
	Claims 23-29 and 31-39 are also indefinite since they depend from claim 22 or claim 30 and do not correct the above indefiniteness issue. 
	Claims 26 and 34 are further indefinite because their scope is not entirely clear. In particular, one interpretation of the claim language is that “a fluorophore” in claims 26 and 34, respectively, refers to the fluorophore recited in step (a)(iii) of claim 22 or the fluorophore recited in step (a)(iii) of claim 30, such that the three primer pairs each include a primer that contains the 5’ probe sequence element, fluorophore, and quencher recited in claims 26 and 34. Another interpretation, though, is that “a fluorophore” in claim 26 does not refer to the fluorophore recited in claim 22 or claim 30, such that claims 26 and 34 encompass primer pairs with the following features: (i) primer pairs in which one primer contains the fluorophore recited claim 22 or claim 30 and the other primer contains the 5’ probe sequence element, fluorophore, and quencher recited in claims 26 and 34; and (ii) primer pairs in which one primer contains the 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 25 and 33 depend from claims 22 and 30, respectively, and recite “wherein the third primer pair comprises a first primer comprising SEQ ID NO: 7 and a second primer comprising SEQ ID NO: 9.” This is not further limiting because “comprises” in claims 25 and 33 broadens the scope of the third primer pair relative to claims 22 and 30, each of which uses “consists of” to describe this primer pair. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12. 	Claims 22, 24, 28-30, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (Journal of Antimicrobial Chemotherapy 2012; 67: 2338-2341) in view of Whitcombe et al. (Nature Biotechnology 1999; 17: 804-807) and further in view of García-Álvarez et al. (The Lancet, Infectious Diseases 2011; 11: 595-603).1
	The claims are drawn to a method that comprises using multiplexed real-time PCR to detect the presence or absence of the following target nucleic acids: (i) a target nucleic acid specific for Staphylococcus aureus, (ii) a target mecC nucleic acid, and (iii) a target mecA nucleic acid. The method can be used to detect the presence or absence of methicillin-resistant S. aureus (MRSA) in the sample.
S. aureus (nuc), (ii) a target mecC nucleic acid, and (iii) a target mecA nucleic acid.2 As can be seen on page 2339 & Table 1 on Pichon, the nuc, mecC, and mecA target nucleic acids are amplified using three different primer pairs, each of which is specific to one of the target nucleic acids. The different amplification products are detected by measuring the fluorescence signal from target-specific TaqMan® probes labeled with different fluorescent labels (see page 2339 & Table 1). Pichon further teaches comparing the measured amounts of the target nucleic acid specific for S. aureus (nuc) with the amounts of the mecA and mecC target nucleic acids to detect the presence or absence of MRSA, wherein S. aureus is determined to be present and MRSA is determined to be absent when a fluorescent signal is detected from the target nucleic acid specific for S. aureus (nuc), but not from mecA and mecC (see, e.g., the abstract and pages 2339-2341). 
	Regarding claim 29, Pichon teaches that the method comprises contacting the biological sample with a fourth primer pair that specifically hybridizes to a control target nucleic acid (see page 2339 & Table 1, where the fourth primer pair targets lukS-PV).
	Pichon does not teach all of the elements of the rejected claims. First, Pichon teaches using fluorescently labeled probes to detect different amplification products (p. 2339), whereas independent claims 22 and 30 require at least one of the primers in each different primer pair to be fluorescently labeled. Pichon also does not disclose the use of primers that meet the sequence requirements set forth in claims 22 and 30. Since dependent claims 24 and 32 further limit one of 
Whitcombe, however, describes a real-time PCR method that uses “Scorpion primers.” These primers have a 3’ target-specific primer portion and a 5’ probe portion that is labeled with a fluorophore and a quencher (Fig. 1). When the primer is extended, part of the 5’ probe portion specifically hybridizes to the amplification product, thereby unquenching the fluorophore and allowing unimolecular detection during the amplification reaction (abstract, Fig. 1, and page 804). Whitcombe teaches that the disclosed method offers advantages compared to bimolecular methods (e.g., TaqMan® detection). In particular, Whitcombe states, “[T]he appearance of signal is rapid and reliable, because probe-target binding is kinetically favored over duplex reannealing and thermodynamically favored over intrastrand secondary structures” (page 804). Whitcombe also teaches that “The speed of these unimolecular binding events makes this signaling technology highly suitable for rapid assays in which equilibrium times are short, giving it an advantage over bimolecular methods in which the rate of PCR is reduced” (page 804). Whitcombe further teaches that the method is highly specific and produces few background signals (page 805).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to practice the multiplex real-time PCR method of Pichon using fluorescently labeled Scorpion primers as described in Whitcombe instead of TaqMan® detection probes. The ordinary artisan would have been motivated to do so since Whitcombe taught that Scorpion primers, which provide unimolecular detection, offer better reaction kinetics 
It also would have been prima facie obvious to practice the method suggested by Pichon in view of Whitcombe using any of the following primer pairs: (i) a primer pair comprising a primer comprising SEQ ID NO: 4 and/or a primer comprising SEQ ID NO: 6 as recited in claims 22 and 30; or (ii) a primer pair comprising a primer comprising SEQ ID NO: 4 and a primer comprising SEQ ID NO: 6 as recited in claims 24 and 32. More specifically, the ordinary artisan would have been especially motivated to use a primer comprising the instant SEQ ID NO: 4 since the mecAlga251-R primer in Table 1 of Pichon targets an overlapping region of the mecC gene. The use of a primer comprising SEQ ID NO: 6 would also have been obvious since the ordinary artisan would have recognized that the guidance as to primer design provided in Pichon and Whitcombe could be used to design other useful primers from the known mecC sequence, which as noted on page 2339 of Pichon, is described in García-Álvarez and was deposited by García-Álvarez as GenBank FR821779 (see García-Álvarez at page 597). The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided in the references and also since, as evidenced by the specification of the instant application at page 18, the instant SEQ ID NOs: 4 and 6 were contained in the publicly available GenBank sequence deposited by García-Álvarez. Therefore, absent any evidence of unexpected results with respect to the claimed primers, their use in the method suggested by Pichon in view of Whitcombe is prima facie obvious. 
Thus, the methods of claims 22, 24, 29, 30, 32, and 39 are prima facie obvious.
prima facie obvious for the ordinary artisan to combine the all of the primer pairs, dNTPs, DNA polymerase, and PCR buffer into an amplification master mix that is then contacted with the biological sample. As discussed in MPEP 2144.04 IV C, differences in the order of performing method steps or in the sequence of adding ingredients are prima facie obvious in the absence of secondary considerations. In this case, no evidence of secondary considerations is present, and the ordinary artisan would have recognized that the primer pairs and amplification reagents (i.e., PCR buffer, DNA polymerase, and dNTPs) used in the method of Pichon could be added individually to the biological sample or first combined in an amplification master mix and then contacted with the biological sample. Accordingly, the ordinary artisan would have been motivated to select either option with a reasonable expectation of success. Thus, the method of claim 28 is also prima facie obvious. 

13.	Claims 26, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (Journal of Antimicrobial Chemotherapy 2012; 67: 2338-2341) in view of Whitcombe et al. (Nature Biotechnology 1999; 17: 804-807) and further in view of García-Álvarez et al. (The Lancet, Infectious Diseases 2011; 11: 595-603) and further in view of Rohthmann et al. (WO 2009/135832 A1).3
	Claims 26, 27, 34, and 35 are dependent claims that further define the structural features of the primers used in the methods of claims 22 and 30.
	As discussed above, the teachings of Pichon in view of Whitcombe and further in view of García-Álvarez render obvious the methods of claims 22, 24, 28-30, 32, and 39.

	Whitcombe does not describe a multiplexed method in which Scorpion primers for different target nucleic acids contain the same fluorophore. This is required by claims 26 and 34, which require using the same fluorophore on the mecA-specific primer and the mecC-specific primer.
	Regarding claims 27 and 35, which respectively depend from claims 26 and 34, Whitcombe teaches that a suitable fluorophore for Scorpion primers is a fluorescein amidite (page 807, where FAM is taught). Whitcombe does not teach the use of a fluorophore that is a xanthene dye that fluoresces in the red region of the visible spectrum. This is also required by claims 27 and 35.
Rohthmann, however, discloses a method for detecting at least four different target nucleic acids in a single amplification reaction (abstract and page 3, lines 3-16). Each different target nucleic acid is detected using a different probe, and at least two probes have the same label (page 3, lines 3-16). The label is preferably a fluorescent label (page 6, line 7). Rohthmann further teaches that the amplification reaction may be a PCR conducted with Scorpion primers containing the fluorophore and quencher-containing 5’ probe portion and 3’ primer portion disclosed in Whitcombe (page 13, lines 7-11; page 14, lines 6-12; page 22, lines 20-30).
Rohthmann also teaches that the same fluorescent label may be used to detect at least two different target nucleic acids provided that the amplification products generated from said different target nucleic acids have distinguishable melting temperatures (see, e.g., page 4, lines 13-31 and page 6, lines 7-22). The teachings of the reference indicate that the use of the same 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to place the at least two identical fluorophores disclosed by Rohthmann on at least any two of the four primer-probes suggested by the teachings of Pichon in view of Whitcombe and further in view of García-Álvarez (e.g., the claimed combination of the primer-probe targeting mecA and the primer-probe targeting mecC). The teachings of Rohthmann indicate that any number of primer-probes may have the same label provided that their melting temperatures are distinguishable (page 7, lines 7-26, for example). In view of these teachings of Rohthmann, the ordinary artisan would have recognized that any combination of the four primer-probes suggested by Pichon in view of Whitcombe and further in view of García-Álvarez could be labeled with the same label provided that the melting temperatures permit it, and, accordingly, would have been motivated to design the primer-probes to use as few labels as possible, recognizing that doing so would allow the use of fewer labels and simpler detection in addition to offering the possibility of further multiplexing. Thus, the methods of claims 26 and 34 are prima facie obvious.
Further regarding claims 27 and 35, Rohthmann discloses a number of fluorescent labels suitable for use in the disclosed methods (page 16, lines 12-21). These labels include a fluorescein amidite (FAM) and CAL Fluor® 610, which is a xanthene dye that fluoresces in the red region of the visible spectrum. 
The use of these two labels in a particular set of probes is not taught by Rohthmann, but it would have been prima facie obvious for the ordinary artisan to select any suitable combination of fluorescent labels from those disclosed in Rohthmann for use in the methods suggested by the prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Rohthmann indicate that labels that meet the requirements of claims 27 and 35 are suitable for use in labeling primer-probes, and no evidence of unexpected results has been presented. Thus, the methods of claims 27 and 35 are also prima facie obvious.

14.	Claims 22, 24, 28-30, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stegger et al. (Clinical Microbiology and Infection 2012; 18: 395-400) in view of Whitcombe et al. (Nature Biotechnology 1999; 17: 804-807).4
	The claims are drawn to a method that comprises using multiplexed real-time PCR to detect the presence or absence of the following target nucleic acids: (i) a target nucleic acid specific for Staphylococcus aureus, (ii) a target mecC nucleic acid, and (iii) a target mecA nucleic acid. The method can be used to detect the presence or absence of methicillin-resistant S. aureus (MRSA) in the sample.
	Regarding claims 22 and 30, Stegger discloses a multiplex PCR method that comprises subjecting a biological sample to PCR in the presence of a primer pair specific to mecA, a primer pair specific to mecC, and a primer pair specific to the S. aureus spa gene (page 396, column 2 – page 397, column 1).5 As evidenced by the instant application, the spa gene is specific to S. aureus (Specification, pages 17-18).  
	Regarding claim 29, Stegger teaches that the multiplex PCR may include a fourth primer pair specific to a control nucleic acid (see, e.g., Fig. 1 on p. 398, where lukF-PV is amplified mecA, mecC, and spa using target-specific primers disclosed in Table 1 on p. 396; see also page 396, column 1).
	Stegger does not teach all of the elements of the rejected claims. First, the reference fails to teach real-time multiplexed PCR in which at least one primer in each different primer pair contains a fluorescent label. This is required by independent claims 22 and 30. Second, although Stegger teaches designing mecC-specific primers from the known mecC gene (page 399, column 1), the primers disclosed in Table 1 differ from the claimed mecC-specific primers of SEQ ID NOs: 4 and 6. Third, Stegger does not meet the requirements of claim 28 because the reference fails to clearly teach combining the all of the primer pairs, dNTPs, DNA polymerase, and PCR buffer into an amplification master mix that is then contacted with the biological sample. The disclosure at page 396, column 2 – page 397, column 1 teaches adding the primers to a “Multiplex PCR Master kit” from Qiagen and conducting amplification, but it is not clear that these steps result in production of the required master mix containing all of the primers, dNTPs, and DNA polymerase, which is then contacted with the sample. For example, it is not clear from the teachings of Stegger that the DNA polymerase is not added in a separate step. 
Whitcombe, however, describes a real-time PCR method that uses “Scorpion primers.” These primers have a 3’ target-specific primer portion and a 5’ probe portion that is labeled with a fluorophore and a quencher (Fig. 1). When the primer is extended, part of the 5’ probe portion specifically hybridizes to the amplification product, thereby unquenching the fluorophore and allowing unimolecular detection during the amplification reaction (abstract, Fig. 1, and page 804). Whitcombe teaches that the disclosed method offers advantages compared to bimolecular methods (e.g., TaqMan® detection). In particular, Whitcombe states, “[T]he appearance of signal is rapid and reliable, because probe-target binding is kinetically favored over duplex reannealing 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to substitute the multiplex PCR method with post-amplification electrophoretic detection disclosed in Stegger with multiplex real-time PCR using fluorescently labeled Scorpion primers as described in Whitcombe. The ordinary artisan would have been motivated to do so obtain the benefits of real-time detection, which include a reduced number of contamination opportunities, the ability to obtain quantitative results during the amplification reaction, and fewer “hands-on” steps. The ordinary artisan also would have been motivated to substitute real-time PCR using Scorpion primers since Whitcombe taught that such primers, which provide unimolecular detection, offer better reaction kinetics and thermodynamics compared to bimolecular real-time detection systems, such as the TaqMan® probes, without sacrificing specificity (see pages 804-805). The ordinary artisan would have had a reasonable expectation of success since Whitcombe provided guidance as to primer design and amplification reaction conditions and also taught that Scorpion primers could be used in multiplexed reactions (pages 805-807).
	Further regarding claim 22 and also regarding claim 39, it also would have been obvious for the ordinary artisan to compare the fluorescence signals obtained from the different target-specific Scorpion primers suggested by Whitcombe and determine that MRSA is present when mecA and/or mecC nucleic acids are amplified and absent when only the S. aureus-specific nucleic acid (spa) is amplified. The ordinary artisan would have been motivated to do so since Stegger taught that MRSA can be detected by detecting the presence of amplified mecA and/or mecC (see, e.g., the abstract, pages 395-396, and pages 398-399).
Further regarding claims 22 and 30 and also regarding claims 24 and 32, it also would have been prima facie obvious to practice the method suggested by Stegger in view of Whitcombe using any of the following primer pairs: (i) a primer pair comprising a first primer comprising SEQ ID NO: 4 and/or a second primer comprising SEQ ID NO: 6; and (ii) a primer pair comprising a first primer comprising SEQ ID NO: 4 and a second primer comprising SEQ ID NO: 6. As noted above, Stegger teaches that the disclosed mecC-targeting primers, which differ from the claimed primers, were designed from the known mecC sequence in GenBank Accession Number FR821779 (page 399, column 2). The ordinary artisan would have recognized, though, that the guidance as to primer design provided in Stegger and Whitcombe could be used to design other useful primers from the known mecC sequence. The ordinary artisan would have had a reasonable expectation of success in designing other primers (e.g., the claimed primers) in view of the guidance provided in the references and also since, as evidenced by the specification of the instant application at page 18, the instant SEQ ID NOs: 4 and 6 were contained in the publicly available mecC sequence disclosed on page 399 of Stegger. Therefore, absent any evidence of unexpected results with respect to the claimed primers, their use in the method suggested by Stegger in view of Whitcombe is prima facie obvious. 
Thus, the methods of claims 22, 24, 29, 30, 32, and 39 are prima facie obvious.
Further regarding claim 28, it also would have been prima facie obvious for the ordinary artisan to combine the all of the primer pairs, dNTPs, DNA polymerase, and PCR buffer into an prima facie obvious in the absence of secondary considerations. In this case, no evidence of secondary considerations is present, and the ordinary artisan would have recognized that the primer pairs and amplification reagents (i.e., PCR buffer, DNA polymerase, and dNTPs) used in the method of Stegger could be added individually to the biological sample or first combined in an amplification master mix and then contacted with the biological sample. Accordingly, the ordinary artisan would have been motivated to select either option with a reasonable expectation of success. Thus, the method of claim 28 is also prima facie obvious.

 15.	Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stegger et al. (Clinical Microbiology and Infection 2012; 18: 395-400) in view of Whitcombe et al. (Nature Biotechnology 1999; 17: 804-807) and further in view of Uhlén et al. (The Journal of Biological Chemistry 1984; 259: 1695-1702).6
 	Claims 23 and 31 depend from claims 22 and 30, respectively, and require the primer pair used to amplify a S. aureus-specific nucleic acid to comprise a first primer comprising SEQ ID NO: 1 and/or a second primer comprising SEQ ID NO: 2. These primers target the S. aureus spa gene.
	As discussed above, the teachings of Stegger in view of Whitcombe render obvious the methods of claims 22, 24, 28-30, 32, and 39.
	Regarding claims 23 and 31, the method of Stegger includes amplifying the spa gene using target-specific primers (see Table 1 and pp. 396-397). 

Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to practice the method suggested by Stegger in view of Whitcombe using a primer pair comprising a first primer comprising SEQ ID NO: 1. As evidenced by Uhlén in Figure 3, the nucleotide sequence of the S. aureus spa gene was known in the art prior to the effective filing date of the claimed invention. The instant SEQ ID NO: 1 is contained in this sequence at nucleotides 303-331. The ordinary artisan would have recognized that the guidance concerning primer design provided in Stegger and Whitcombe could be used to design other useful amplification primers from the known spa gene sequence, and, accordingly, would have been motivated to design other primers, including the claimed primer, with a reasonable expectation of success. Therefore, absent any evidence of unexpected results with respect to the claimed primer comprising SEQ ID NO: 1, its use in the method suggested by Stegger in view of Whitcombe is prima facie obvious. Thus, the methods of claims 23 and 31 are prima facie obvious.

16. 	Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stegger et al. (Clinical Microbiology and Infection 2012; 18: 395-400) in view of Whitcombe et al. (Nature Biotechnology 1999; 17: 804-807) and further in view of GenBank Accession Number Y00688 (2005).7
	Claims 25 and 33 depend from claims 22 and 30, respectively, and require use of a primer comprising SEQ ID NO: 7 and a primer comprising SEQ ID NO: 9 to amplify mecA.	

	The mecA-targeting primers of Stegger differ from the claimed primers of SEQ ID NO: 7 and SEQ ID NO: 9. 
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to practice the method suggested by Stegger in view of Whitcombe using a primer pair comprising a first primer comprising SEQ ID NO: 7 and a second primer comprising SEQ ID NO: 9. As evidenced by GenBank Accession Number Y00688, the nucleotide sequence of the mecA gene was known in the art prior to the effective filing date of the claimed invention. The instant SEQ ID NOs: 7 and 9 are contained in this sequence at nucleotides 1454-1478 and nucleotides 1357-1385, respectively. The ordinary artisan would have recognized that the guidance concerning primer design provided in Stegger and Whitcombe could be used to design other useful amplification primers from the known mecA gene sequence, and, accordingly, would have been motivated to design other primers, including the claimed primers, with a reasonable expectation of success. Therefore, absent any evidence of unexpected results with respect to the claimed primers, their use in the method suggested by Stegger in view of Whitcombe is prima facie obvious. Thus, the methods of claims 25 and 33 are prima facie obvious.

17.	Claims 26, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stegger et al. (Clinical Microbiology and Infection 2012; 18: 395-400) in view of Whitcombe et al. (Nature Biotechnology 1999; 17: 804-807) and further in view of Rohthmann et al. (WO 2009/135832 A1).8

	As discussed above, the teachings of Stegger in view of Whitcombe render obvious the methods of claims 22, 24, 28-30, 32, and 39.
	Regarding claims 26 and 34, as discussed above, Whitcombe describes Scorpion primers. As can be seen in Figure 1 of the reference, these primers are primer-probes that contain a 3’ primer portion and a 5’ probe portion that is labeled with a fluorophore and a quencher. 
	Whitcombe does not describe a multiplexed method in which Scorpion primers for different target nucleic acids contain the same fluorophore. This is required by claims 26 and 34, which require using the same fluorophore on the mecA-specific primer and the mecC-specific primer.
	Regarding claims 27 and 35, which respectively depend from claims 26 and 34, Whitcombe teaches that a suitable fluorophore for Scorpion primers is a fluorescein amidite (page 807, where FAM is taught). Whitcombe does not teach the use of a fluorophore that is a xanthene dye that fluoresces in the red region of the visible spectrum. This is also required by claims 27 and 35.
Rohthmann, however, discloses a method for detecting at least four different target nucleic acids in a single amplification reaction (abstract and page 3, lines 3-16). Each different target nucleic acid is detected using a different probe, and at least two probes have the same label (page 3, lines 3-16). The label is preferably a fluorescent label (page 6, line 7). Rohthmann further teaches that the amplification reaction may be a PCR conducted with Scorpion primers containing the fluorophore and quencher-containing 5’ probe portion and 3’ primer portion disclosed in Whitcombe (page 13, lines 7-11; page 14, lines 6-12; page 22, lines 20-30).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to place the at least two identical fluorophores disclosed by Rohthmann on at least any two of the four primer-probes suggested by the teachings of Stegger in view of Whitcombe (e.g., the claimed combination of the primer-probe targeting mecA and the primer-probe targeting mecC). The teachings of Rohthmann indicate that any number of primer-probes may have the same label provided that their melting temperatures are distinguishable (page 7, lines 7-26, for example). In view of these teachings of Rohthmann, the ordinary artisan would have recognized that any combination of the four primer-probes suggested by Stegger in view of Whitcombe could be labeled with the same label provided that the melting temperatures permit it, and, accordingly, would have been motivated to design the primer-probes to use as few labels as possible, recognizing that doing so would allow the use of fewer labels and simpler detection in addition to offering the possibility of further multiplexing. Thus, the methods of claims 26 and 34 are prima facie obvious.
Further regarding claims 27 and 35, Rohthmann discloses a number of fluorescent labels suitable for use in the disclosed methods (page 16, lines 12-21). These labels include a fluorescein amidite (FAM) and CAL Fluor® 610, which is a xanthene dye that fluoresces in the red region of the visible spectrum. 
prima facie obvious for the ordinary artisan to select any suitable combination of fluorescent labels from those disclosed in Rohthmann for use in the methods suggested by the cited references. As discussed in MPEP 2144.07, it is prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Rohthmann indicate that labels that meet the requirements of claims 27 and 35 are suitable for use in labeling primer-probes, and no evidence of unexpected results has been presented. Thus, the methods of claims 27 and 35 are also prima facie obvious.

Double Patenting
18.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.	Claims 22-39 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,407,739 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘739 patent overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims 22-29 are drawn to a real-time PCR method for detecting MRSA comprising the use of a primer pair specific to S. aureus, a primer pair specific to the mecC gene, and a primer-pair specific to the mecA gene. The instant claims 30-39 are also drawn to a real-time PCR method that uses the same three primer pairs. 
S. aureus, a primer pair specific to the mecC gene, and a primer-pair specific to the mecA gene. See independent claims 1 and 8 of the ‘739 patent. Claim 1 of the ‘739 patent further includes MRSA detection. 
The instant claim 22 is not patentably distinct from the claims of the ‘739 patent for the following reasons. First, claim 1 of the ‘739 patent contains all of the limitations of the instant claim 22 except for the requirements in the last clause of the instant claim 22 concerning the particular primers used for mecA and/or mecC detection. Then, since the use of these primers is recited in claim 6 of the ‘739 patent, which depends from claim 1 of the ‘739 patent, all of the requirements of the instant claim 22 are suggested by the claims of the ‘739 patent, and the instant claim 22 is not patentably distinct from the claims of the ‘739 patent. 
	The instant claims 23-25, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claim 6 of the ‘739 patent. 
	The instant claims 26 and 27, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 2, 3, and 7 of the ‘739 patent.
	The instant claims 28 and 29, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 4 and 5, respectively, of the ‘739 patent. 
The instant claim 30 is not patentably distinct from the claims of the ‘739 patent because all of its limitations are recited in either claims 8 and 10 or claims 8 and 11. More specifically, 
The instant claims 31-33, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 9-11 of the ‘739 patent. 
	The instant claims 34 and 35, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 12 and 13 of the ‘739 patent.
	The instant claims 36-39, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 14-17 of the ‘739 patent. 

Allowable Subject Matter
20.	Claims 23, 31, and 36-39 contain subject matter that is free of the prior art.  
	Claims 23 and 31 depend from claim 22 and claim 30, respectively, and recite “a second primer comprising SEQ ID NO: 2.” 
	Claims 36-38 depend from claim 34, which in turn depends from claim 30, and require the use of primer-probes with particular nucleotide sequence elements. For example, claim 36 requires the use of a primer-probe that “comprises a probe sequence of SEQ ID NO: 2 and a 
As can be seen on page 18 of the specification, SEQ ID NOs: 2, 5, and 8 represent the 5’ portion of a Scorpion primer, and, as discussed on page 15 of the specification, Scorpion primers contain a 3’ target-specific primer portion and a 5’ probe portion containing a FRET pair and a target-specific segment. 
Whitcombe et al. (Nature Biotechnology 1999; 17: 804-807; IDS reference) provides additional description concerning the structural features of Scorpion primers. As can be seen in Figure 1 of Whitcombe, the 5’ probe portion of the Scorpion primer exists in a hairpin conformation. After extension of the 3’ primer portion, the target-specific segment of the 5’ probe portion hybridizes to a portion of the primer extension product, thereby unfolding the hairpin and producing a detectable signal from the fluorophore in the FRET pair (Whitcombe, Fig. 1).
	As can be seen on page 18 of the specification, the first and last seven nucleotides in the 5’ portion of the sequence labeled “SEQ ID NO: 2” are self-complementary (i.e., they form the stem of the hairpin structure). Similarly, the first and last seven nucleotides in each of SEQ ID NOs: 5 and 8 are self-complementary and form the stem of the hairpin structure in the Scorpion primer. Although the target-specific portion of SEQ ID NOs: 2, 5, and 8 are present in the known S. aureus genes disclosed on pages 17-18 of the specification, the prior art fails to teach or suggest the stem portion of SEQ ID NOs: 2, 5, and 8. Therefore, oligonucleotides comprising one of these sequences is free of the prior art. 

	
Conclusion
21.	No claims are currently allowable. 
	Paterson et al. (Journal of Antimicrobial Chemotherapy 2012; 67: 2809-2813) is cited as a reference of interest for teaching a multiplex PCR that amplifies mecA, mecC, and a nucleic acid found in S. aureus (femB) (page 2810, column 1). The primers disclosed on page 2810 of Paterson differ from the claimed primers of SEQ ID NOs: 1, 2, 4, 6, 7, and 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Pichon and Whitcombe references were cited on the IDS.
        2 mecALGA251 as recited in Table 1 and on page 2339 of Pichon is a synonym for the mecC gene. See, e.g., Pichon at page 2339, column 1.
        3 The Pichon, Whitcombe, and Rohthmann references were cited on the IDS.
        4 The Stegger and Whitcombe references were cited on the IDS.
        5 As noted above in section 12, mecALGA251 as recited in Table 1 and on page 396 of Stegger is a synonym for the mecC gene recited in the instant claims.
        
        6 The Stegger and Whitcombe references were cited on the IDS.
        7 Stegger and Whitcombe were cited on the IDS.
        8 Each of these references was cited on the IDS.